STONE, J.
— In Mobile and Montgomery Railroad Co. v. Steiner & McGehee, construing the act of April 19th, 1873, we said: “ The rate on freight carried over the whole line of its road' which furnishes the basis for the additional fifty per cent, allowed by that act for the transportation of ‘local freight,’ is the rate charged on freight taken on at one terminus, and discharged at the other ; and not the rate for freight brought from, or carried to a point beyond the termini of the road.” 61 Ala. 559. "We are asked to review and reverse that ruling. Nothing has occurred to change our opinion then expressed, while the facts of this case tend to confirm the conclusions we then announced.
It is further contended for appellants that the charges made and collected by the railroad in this case were unreasonable, and therefore they ought to recover back the excess, as so much money had and received. And it is claimed that this question should have been submitted to the jury, for them to determine whether or not the charges were reasonable. •
The testimony bearing on this question is clear and without conflict. There was, in fact, no question of local freight in the *308case. All the cotton shipped, excessive transportation-charges on which are complained of, was consigned to points hundreds of miles beyond the terminus of the railroad, whose bill of lading was taken. Bills of lading by railroad companies are frequently given, binding the company to deliver at a point beyond their line. Such bills bind the company for safe delivery at the agreed point of destination. — M. & G. Railroad Co. v. Copeland, 63 Ala. 219. This, however, is a question of contract ; and in the absence of a special contract to deliver, the receiving railroad is not liable for a loss or injury occurring after the freight has passed from its line. Nor can a railroad corporation be compelled to give a bill of lading for delivery beyond its line. It is simply a matter of agreement between the shipper and the receiving road. The only testimony bearing on the question of reasonableness in the charges, is as follows: From the various points to which cotton, shipped over defendants’ road and its connections, was consigned, the distance to Montgomery, Alabama, was sixty-six miles greater than the distance to Opelika, from which last point plaintiffs did their shipping. The distance to Selma was fifty miles greater than that to Montgomery. The shipping rates from Opelika were about .fifty per cent, in excess of those charged from Montgomery and Selma. But cotton shipped from the last two points was always compressed, while that shipped from Opelika was not compressed. It is common knowledge that compressing cotton bales reduces their bulk probably one-half. What would have been the rate of non-coinpressed bales from Selma or Montgomery, is nowhere shown. No testimony was produced, at all calculated to furnish a basis for determining the resonableness of the charges; aud hence, nothing was before-the jury to justify the court in submitting that question to them.
We find no error in the record, and the judgment of the circuit court must be affirmed.